Exhibit 10.15

RESIGNATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

This Resignation Agreement and General Release of All Claims (hereinafter
“Agreement”) is made and entered into by and between: Jeff Epstein and his
heirs, administrators, agents, representatives, executors, successors and
assigns (hereinafter collectively referred to as “Epstein”); and Oracle America,
Inc., and each of its current and former officers, administrators, agents,
representatives, shareholders, directors, employees, executors, successors,
assigns, subsidiaries, parent companies, affiliates, predecessor or successor
companies, or any other individuals or entities related thereto or potentially
liable with respect to Epstein’s claims (hereinafter collectively referred to as
“Oracle”).

WHEREAS, Epstein resigned from his position at Oracle as Chief Financial Officer
and Executive Vice President, and his Oracle employment ended on April 25, 2011.

WHEREAS, Oracle appreciates and acknowledges Epstein’s many contributions prior
to his resignation.

NOW, THEREFORE, in consideration of the following covenants and promises and for
other valuable consideration, this Agreement is entered into by the undersigned
parties.

 

1. Consideration. Ten days following Epsteins’s execution of this Agreement,
Oracle shall transmit to Epstein a gross lump sum payment of Eight Hundred
Thousand Dollars and No Cents ($800,000.00), less ordinary payroll deductions
and withholdings including state, federal and local tax. Epstein agrees that the
foregoing payment constitutes consideration for full, complete and final
settlement and release of any and all claims, including but not limited to any
claims, actual or potential, known or unknown, which arise under or relate to
the Age Discrimination in Employment Act of 1967 as amended, Epstein’s
employment relationship with Oracle, the changes in his employment status,
Epstein’s compensation, the termination of the employment relationship between
him and Oracle or any other conduct of Oracle occurring prior to the execution
of this Agreement. Epstein also agrees and acknowledges that the foregoing
payment constitutes full and complete satisfaction of any and all claims for
severance benefits under any applicable severance plan, policy, or agreement.
Epstein agrees and acknowledges that he is not entitled to any additional
salary, bonus payment or other variable compensation for Fiscal Year 2011,
prorated or otherwise, and further agrees and acknowledges that he has already
been paid any bonus he may have been eligible for in Fiscal Year 2010 or prior.

Epstein understands that, to the extent Oracle was required to provide
pay-in-lieu-of-notice to him pursuant to any federal, state or local mass
layoff, reduction-in-force, and/or plant closing law (including, without
limitation, the Federal Worker Retraining and Notification Act [“WARN”] and
similar state laws, including,



--------------------------------------------------------------------------------

without limitation, California Labor Code section 1400, et seq.), any such
payment-in-lieu-of-notice was made to Epstein regardless of whether he signs
this Agreement. Epstein further understands that, if he signs this Agreement, to
the extent his gross lump sum severance payment exceeds two weeks of his base
salary, any amount above and beyond two weeks of his base salary shall be
counted as pay-in-lieu-of-notice required by law, and the consideration for this
Agreement shall constitute two weeks of his base salary.

 

2. COBRA Eligibility. If Epstein was eligible for benefits under Oracle’s health
insurance plans, Epstein has the right, under the terms and conditions of COBRA,
to continue such medical, dental and vision insurance at his own expense.
Epstein further has the option to continue his life and/or AD&D insurance
coverage (assuming that Epstein was eligible for such coverage) at his own
expense upon termination of employment and subject to the rates, terms and
conditions set by the insurance company.

 

3. Nonadmission. Epstein further understands and agrees that the furnishing of
consideration by Oracle for this Agreement shall not be considered or claimed as
an admission of responsibility or liability by Oracle in any respect.

 

4. No Pending Claims. Epstein hereby represents that he has neither filed nor
caused to be filed any pending charges, suits, claims, grievances or other
action (hereinafter referred to as “claims”) which in any way arise from or
relate to his employment relationship with Oracle. Notwithstanding the above,
Epstein agrees that he shall dismiss any claims which have been filed.

 

5. Release of Claims for Personal Relief. Except as set forth in this paragraph
5, Epstein agrees not to file any lawsuit or to initiate any other legal
proceeding which is against or involves Oracle and which in any way arises from
or relates to his employment relationship with Oracle, any changes in his
employment status, the termination of the employment relationship or any other
conduct of Oracle occurring prior to the execution of this Agreement. Epstein
agrees that should he learn of any such claims being pursued on his behalf, he
will use his best efforts to cause such claims to be withdrawn, dismissed or
otherwise terminated with prejudice. Epstein understands that, while he is not
prevented by the foregoing language from filing a charge, testifying, or
participating in an EEOC investigation, hearing, or proceeding, by signing this
Agreement, he is waiving his right to any personal recovery, either in his own
lawsuit or one brought by the EEOC on his behalf.

 

6.

Stock Options. Epstein agrees and acknowledges that as of April 25, 2011 all
unvested stock options granted to him under all Oracle Corporation stock option
plans and all unvested stock options assumed by Oracle, ceased to continue to
vest in accordance with the terms of the applicable stock option plan and the
underlying agreements. All stock options not vested as of April 25, 2011 are
canceled. Epstein understands and acknowledges that vested options must be
exercised at any time up to and including three months after his final date of



--------------------------------------------------------------------------------

employment, but not later than the stock option expiration date. Questions
regarding the foregoing, may be addressed to Oracle Employee Stock Services at
(775) 689-3456 or email stock_us@oracle.com.

 

7. Continuing Obligations. Epstein acknowledges his continuing obligations to
Oracle with respect to the Proprietary Information Agreement he signed with
Oracle.

 

  •  

Epstein acknowledges that by signing the PIA, he promised not to use Proprietary
Information for any purpose following his Oracle employment.

 

  •  

Epstein acknowledges that by signing the PIA, he promised not to recruit Oracle
employees for employment with any employer other than Oracle for six months
after the termination of his Oracle employment. Further, Epstein understands
that all information regarding Oracle employees, including but not limited to
employees’ skills, abilities and compensation, is Proprietary Information that
he may not disclose or use following his Oracle employment.

 

  •  

Epstein acknowledges that, if he signed the PIA on or after June 1, 1996, he is
expressly prohibited, for a period of six months following the termination of
his employment, where his conduct would constitute a misappropriation of trade
secrets, unfair competition, other civil wrong, and/or if Epstein lives or works
in a state or jurisdiction where such conduct can be lawfully prohibited by an
employer, from soliciting, calling on or providing services similar to those
which he provided to customers or clients of Oracle during his Oracle
employment, to any of Oracle’s current or prospective customers or clients if he
solicited, called on, or provided services for that customer or client during
the twelve months preceding his termination from Oracle.

Epstein agrees to continue abiding by the terms and conditions of the
Proprietary Information Agreement.

 

8. Section 1542 Waiver. Epstein voluntarily waives the provision of Section 1542
of the California Civil Code, and any other statute or common law doctrine of
like effect, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.

Epstein warrants that he has read and understands the aforesaid Section 1542 and
acknowledges that he is waiving claims both known and unknown, and that he has
had the opportunity to consult with and be advised by counsel regarding its



--------------------------------------------------------------------------------

meaning and effect and he voluntarily waives its provisions and those of any
other statute or common law doctrine of like effect.

 

9. Waiver and Release of Claims. Epstein agrees that the payment set forth in
Paragraph 1 constitutes consideration for full, complete and final settlement
and release of any and all Epstein’s claims, including but not limited to any
claims actual or potential, known or unknown, which arise under or relate to the
Age Discrimination in Employment Act of 1967 as amended, Epstein’s employment
relationship with Oracle, the changes in his employment status, Epstein’s
compensation, the termination of the employment relationship between him and
Oracle or any other conduct of Oracle occurring prior to the execution of this
Agreement. Epstein also agrees and acknowledges that the payment set forth in
Paragraph 1 constitutes full and complete satisfaction of any and all claims for
severance benefits under any applicable severance plan, policy, or agreement,
including but not limited to any and all claims for severance benefits due to a
“change in control” as set forth therein.

Having so waived the provisions of Section 1542 and those of any other statute
or common law doctrine of like effect, Epstein releases Oracle from any and all
claims of any kind, whether known or unknown, actual or potential, which he now
has or may have at any time which in any way arose from or relate to Epstein’s
employment relationship with Oracle, the changes in his employment status,
Epstein’s compensation, the termination of the employment relationship between
Oracle and Epstein and any other conduct of Oracle occurring prior to the
execution of this Agreement, except that this release shall not apply to claims
for workers’ compensation or unemployment insurance benefits, or to any other
claims which by law cannot be released. Except for the severance payment amount
set forth in paragraph 1 of this Agreement, Epstein releases Oracle, all of its
related or affiliated entities, and all of its and their present and former
officers, directors, agents, employees, representatives, affiliates, successors,
assigns, parent companies, and subsidiaries from any and all claims of any kind,
whether known or unknown, actual or potential, which Epstein now has or may have
at any time which in any way arise from or are related to severance benefits
under any applicable severance plan, policy, or agreement, including but not
limited to any and all claims for severance benefits due to a “change in
control” as set forth therein. Nothwithstanding any waiver or release provided
by Epstein pursuant to this Agreement, nothing herein shall be construed to
waive or release Epstein’s rights or claims to indemnification under Oracle’s
bylaws, applicable insurance policies (including director and officer liability
policies), or applicable law, including California Labor Code Section 2802.
Epstein expressly preserves all such rights and claims.

 

10. No Assignment or Transfer. Epstein warrants that he has not assigned,
transferred nor purported to assign or transfer any claim against Oracle that
arose prior to the execution of this Agreement and that he will not assign or
transfer or purport to assign or transfer hereafter any such claim.



--------------------------------------------------------------------------------

11. Non-Disparagement. Epstein agrees that he will not disparage Oracle, or make
or solicit any comments, statements, or the like to the media or to others,
which may reasonably be considered to be disparaging, derogatory, or injurious
to the business reputation of Oracle. Oracle agrees that its executive
management team will not disparage Epstein, or make or solicit any comments,
statements, or the like to the media or to others, which may reasonably be
considered to be disparaging, derogatory, or injurious to the business
reputation of Epstein.

 

12. Cooperation. Epstein agrees that he will reasonably and in good faith
cooperate with Oracle to effectuate an orderly transfer of responsibilities to
other person(s) and will also reasonably and in good faith cooperate in any
investigation, defense or prosecution of any matters or any claims that may be
brought by or against Oracle.

 

13. Right to Counsel. Epstein warrants that he is hereby advised to and has had
the opportunity to be represented by legal counsel regarding his claims, other
potential claims, and this Agreement.

 

14. Attorneys’ Fees. Each party shall pay its own attorneys’ fees, if any,
incurred in connection with the negotiation and drafting of this Agreement. Each
party shall release and forever hold the other harmless from any liability to
their attorneys for payment of such fees pursuant to any agreement or
understanding between each party and their attorneys.

 

15. No Reliance. The parties warrant that in agreeing to the terms of this
Agreement, they have not relied in any way upon any representations or
statements of the other party regarding the subject matter hereof or the basis
or effect of this Agreement other than those representations or statements
contained herein. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any of the parties
hereto.

 

16. Enforceability. If any part of this Agreement shall be determined to be
illegal, invalid or unenforceable, the remaining part shall not be affected
thereby, and the illegal, unenforceable or invalid parts shall be deemed not to
be a part of this Agreement.

 

17. Modifications. This Agreement may be changed only by an agreement in writing
signed by Epstein and Oracle.

 

18.

Legal Proceedings. In the event that legal proceedings are initiated for the
purpose of enforcing the terms of this Agreement, the prevailing party in any
such proceeding shall be entitled to an award of reasonable attorneys’ fees and
costs incurred in bringing or defending such action. It is further agreed that
the prevailing party shall be entitled to an award of reasonable attorneys’ fees
and



--------------------------------------------------------------------------------

costs incurred in collecting any judgment which results from any proceeding
brought to enforce the terms of this Agreement.

 

19. ADEA/OWBPA Release and Consideration Period. Epstein understands that he is
releasing all claims under the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act, and accordingly acknowledges and agrees
that:

 

  A. the payments and benefits provided for by this Agreement exceed anything of
value to which he would otherwise be entitled under any Oracle policy, plan,
practice and/or procedure or pursuant to any prior agreement or contract between
Epstein and Oracle;

 

  B. claims which may arise after the signing of this Agreement have not been
waived;

 

  C. he has had the opportunity to review and consider, for twenty-one
(21) days, the terms and provisions of this Agreement, although he is not
prevented from executing this Agreement prior to the expiration of said
twenty-one (21) day period (if he does so, however, he recognizes and agrees
that he does so voluntarily) and has the right to revoke this Agreement for
seven (7) days following its execution. Revocation can be made by delivering a
written notice of revocation to:

Juana Schurman

Vice President and Associate General Counsel

Oracle Legal Department

500 Oracle Parkway, M/S 5op7

Redwood Shores, CA 94065;

 

  D. he has carefully read this Agreement in its entirety and fully understands
the significance of all of the terms and provisions;

 

  E. he is signing this Agreement voluntarily and of his own free will and
assents to all the terms and conditions contained herein.

 

/s/    Jeff Epstein                                   /s/    Juana M.
Schurman                     Jeff Epstein  

Oracle America, Inc.

  By:     Juana M. Schurman                   Title:     VP and Assoc.
GC                 Dated:         5/4/11                               Dated:
    5/11/11                            

 

 

 

 